           Case 1:18-cv-11682-VEC Document 93 Filed 02/18/21 Page           USDC1 ofSDNY
                                                                                     1
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 -------------------------------------------------------------- X           DATE FILED: 2/18/2021
 HYE SUN KANG,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 18-CV-11682 (VEC)
                                                                :
                                                                :      ORDER
 L’OREAL USA, INC., AND                                         :
 BLOOMINGDALE’S, INC.,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on August 3, 2020, Bloomingdale’s, Inc. and L’Oreal USA, Inc. filed

Motions for Summary Judgment in this matter, Dkts. 71, 75; and

          WHEREAS on February 18, 2021, the parties appeared for oral argument on the

Motions;

          IT IS HEREBY ORDERED that for the reasons stated at the hearing, Bloomingdale’s

Motion for Summary Judgment is GRANTED in part and DENIED in part and L’Oreal’s Motion

for Summary Judgment is DENIED in its entirety.

          IT IS FURTHER ORDERED that by no later than Friday, March 5, 2021, the parties

must file a joint letter proposing a reasonable schedule for expert discovery and a trial date after

July 1, 2021. In the joint letter, the parties must further inform the Court whether they would

like a referral to Magistrate Judge Moses for a settlement conference.

          The Clerk of Court is respectfully directed to close the open motions at docket entries 71

and 75.

SO ORDERED.
                                                            ________________________
Date: February 18, 2021                                        VALERIE CAPRONI
      New York, New York                                     United States District Judge
